ORDER
The United States District Court for the District of Maryland, having certified the above-entitled case to this Court pursuant to the provisions of Maryland Code (1989 Repl. Vol.) § 12-601 et seq. of the Courts and Judicial Proceedings Article, and
The Court having considered the briefs and having heard oral argument in the case on the two certified questions on November 6, 1992, and
The Court having concluded that the questions certified do not present “a question of law of this State which may be determinative of the cause then pending in the certifying court” within the contemplation of § 12-601 of the Courts Article, it is this 17th day of November 1992
*461ORDERED, by the Court of Appeals of Maryland, that the case is herewith referred back to the United States District Court for the District of Maryland for further proceedings in that court.